Allowable Subject Matter
Claims 1, 4-8, 11-15 and 18-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, when taken as a whole, neither anticipates nor renders obvious the claimed invention as recited in at least claims 1, 8 and 15.
The prior art of Larsen no longer anticipates the claimed invention since the second refrigeration load (11) is not a heat exchanger, but rather, an expansion valve. It should be noted that any attempts to modify the valve (11) such as to have a heat exchanger would change the principles of operation of Larsen, since it would render the valve inoperable for its intended purpose. Moreover, it should be noted that there are no other prior art  teachings that would cure the deficiencies of Larsen with regards to a second refrigeration load, in addition to a first refrigeration load and an air conditioning load, being associated with the ejectors and with the first, second and third compressors in the manner that is claimed. The second closest reference is Zha (US 20180252442 A1), which discloses very similar structures as the instant invention, however, it should be noted that Zha does not qualify as prior art under 102(b). Since there are no other prior art teachings that could substitute the teachings of Larsen, the claims are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763